DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s remarks filed on 1-12-21 has been entered.  Claims 1, 4-11, 13-21, 23-29, 31 and 33-41 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-3-21 was filed after the mailing date of the Non-Final Office Action on 10-27-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, 13-21, 23-29, 31 and 33-41 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 28 of copending Application No. 14/319,380 (‘380) in view of Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12).  Although the claims at issue are not identical, they are not patentably distinct from each other because, although drawn to different scopes, they encompass and is repeated for the reasons set forth in the preceding Official Action mailed on 10-27-20.  Applicant notes the provisional rejection and will respond accordingly upon indication of allowable subject matter (remarks, p. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 13-19, 31, 33-34, 36-37 and 39-40 remain rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12) in view of Jakimo et al., 2014 (US 20140349400 A1, effective filing date, 3-15-13) and Kim and is repeated for the reasons set forth in the preceding Official Action mailed on 10-27-20.  Applicant's arguments filed 1-12-21 have been fully considered but they are not persuasive.
 Applicant argues that Doudna does not teach introducing a gRNA into cell already genetically modified to express, and expressing, Cas9 and without also further introducing a nucleic acid encoding a Cas9 enzyme.  Doudna teaches co-administration of gRNA and a nucleic acid encoding Cas9 protein or Cas9 protein for genome editing in a cell.  The paragraphs cited on pages 12-13 of the Office Action are not alleged to teach a cell being genetically modified and expressing Cas9 and then the gRNA or donor is introduced.  On page 15 of the Office Action, Examiner does not say that Doudna teaches to do so without also co-administering Cas9.  The claims exclude co-administration method by requiring the cell already be expressing Cas9 and then gRNA is introduced without also co-administering Cas9.  Examiner provides no technical direction within Doudna or the cited art to support the claimed invention.  Examiner has identified no teaching in the art which would direct one of skill to abandon co-administration in favor of the presently claimed invention.  The general goal of cleavage and modification does not direct one of skill to specifically abandon co-administration in favor of the present method (remarks, p. 10-12).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 10-27-20 and the following reasons.
Although paragraphs on page 12-13 of the Office Action do not teach genetically modify the cell first to express Cas9 protein before introducing gRNA into the cell, paragraphs [0122] and [0325] on page 15 of the Office Action (mailed on 10-27-20) does teach genetically modify the host cell with an exogenous nucleic acid encoding Cas9 protein before introducing gRNA into the genetically modified host cell.  Doudna also teach a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g. naturally occurring Cas9).  The DNA of a genetically modified host cell can be targeted for modification by introducing into the cell a DNA-targeting RNA (or a DNA encoding a DNA-targeting RNA) and optionally a donor nucleic acid.  The nucleotide sequence encoding a site-directed modifying polypeptide is operably linked to an inducible promoter, a spatially restricted and/or temporally restricted promoter, or a constitutive promoter (e.g. [0325]).  Doudna defines the phrase “a cell has been genetically modified” as when DNA has been introduced inside the cell and the presence of the exogenous DNA results in permanent or transient genetic change.  The transforming DNA may or may not be integrated (covalently linked) into the genome of the cell (e.g. [0122]).  Thus, Doudna does teach genetically modified a cell by introducing an exogenous nucleic acid encoding Cas9 protein into a host cell and said exogenous nucleic acid can integrated into the genome of the host cell, and then a DNA targeting RNA and optionally a donor nucleic acid can be introduced into said genetically modified host cell.
Doudna teaches co-administration of gRNA and nucleic acid encoding Cas9 into cell for gene editing but Doudna also teaches an alternative that one can genetically modify the host cell with exogenous nucleic acid encoding Cas9 protein first and then introduce gRNA and optionally a donor nucleic acid to the genetically modified cell for gene editing.  The teaching of co-administration of gRNA and nucleic acid encoding Cas9 into cell does NOT mean that every time one has to co-administer gRNA and Cas9 (either protein or nucleic acid) for gene editing.  When the host cell has already been genetically modified by exogenous nucleic acid expressing Cas9, the host cell would express Cas9 protein itself, it would be obvious for one of ordinary skill in the art to realize that there is no need to administer Cas9 protein or nucleic acid encoding 

Applicant cites page 57 of the specification and argues that the Cas9-hiPSC system bypassed the transfection procedure of Cas9 plasmid/RNA when introducing gRNA, which is different from co-administration of nucleic acid encoding Cas9 and gRNA each time an edit is desired.  Applicant cites Example XVII and Fig. 16 versus Fig 2(b), 2(c) and 3(d), and argues that the Cas9-hiPSC system has unexpectedly increased HDR efficiency.  Doudna does not teach or suggest introducing gRNA to a cell already expressing Cas9 and without co-administering Cas9.  Examiner has identified no motivation to modify Doudna to reach the claimed invention.  There is no teachings in the art of abandoning co-administration or what levels of efficiency may happen when gRNA is introduced into a cell already expressing Cas9 and without also co-administering Cas9 (Remarks, p. 12).  This is not found persuasive because of the reasons set forth in the preceding Official Action, the reasons set forth above and the following reasons.
Indeed Doudna teaches co-administration of gRNA and a nucleic acid encoding Cas9 protein or Cas9 protein for genome editing in a cell.  However, Doudna also teach a genetically modified host cell has been genetically modified with an exogenous nucleic acid comprising a nucleotide sequence encoding a site-directed modifying polypeptide (e.g. naturally occurring Cas9).  The DNA of a genetically modified host cell can be targeted for modification by introducing into the cell a DNA-targeting RNA (or a DNA encoding a DNA-targeting RNA) and optionally a donor nucleic acid.  The nucleotide sequence encoding a site-directed modifying 


Doudna teaches to induce DNA cleavage and recombination, or any desired modification to a target DNA, the DNA-targeting RNA and the site-directed modifying polypeptide, whether they be introduced as nucleic acid or polypeptide, are provided to the cells for about 30 minutes to about 24 hours, which may be repeated with a frequency of about every day to about every 4 days.  The agents may be provided to the subject cell one or more times, including more than three times, and the cells allowed to incubate with the agents for some amount of time following each contacting event e.g. 16-24 hours (e.g. [0295], claims 12 and 22).  
Doudna teaches the gRNA (DNA-targeting RNA) is provided to the cells for about 30 minutes to about 24 hours or longer period of time, it is apparent that the gRNA can be added to the culture medium and incubated with the cells for a period of time for the uptake of the gRNA into the cells.  The cells apparently are cultured in culture medium, and when the gRNA is provided to the cell, the gRNA has to be provided to the cell through the culture medium for uptake by the cells.  Therefore, Doudna does teach the gRNA is introduced into the cell as a 

Applicant argues that Jakimo teaches introducing to a host cell a single cassette comprising DNA sequences encoding for all the necessary components including the guide RNA, the reverse transcriptase, the donor RNA and Cas enzyme (Fig, 6A-6C).  Jakimo’s cassette encodes for a single gRNA as well as Cas9.  Repeating Jakimo’s method to accomplish cutting at different sites would require introducing different cassettes, each with different gRNA along with Cas9.  Jakimo teaches co-administration of gRNA and Cas9 at each step, and Jakimo does not teach the claimed introduction of gRNA present in media surrounding the cell from the media surrounding the cell.  While Jakimo may teach “repeating” use of cassette, Jakimo does not teach repeating steps (a) and (b).  The claimed method avoids the use of nucleic acid constructs to express gRNA and introduces the native gRNA into the cell from surrounding media (Remarks, p. 14-16).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 10-27-20 and the following reasons.
Although Jakimo teaches co-administration of gRNA and Cas9 to the host cell, however, Doudna does teach genetically modified a cell by introducing an exogenous nucleic acid 
Although Jakimo does not teach the claimed introduction of gRNA present in media surrounding the cell from the media surrounding the cell, Doudna teaches the gRNA (DNA-targeting RNA) is provided to the cells for about 30 minutes to about 24 hours or longer period of time, it is apparent that the gRNA can be added to the culture medium and incubated with the cells for a period of time for the uptake of the gRNA into the cells.  The cells apparently are cultured in culture medium, and when the gRNA is provided to the cell, the gRNA has to be provided to the cell through the culture medium for uptake by the cells.  Therefore, Doudna does teach the gRNA is introduced into the cell as a native or modified gRNA from media surrounding the cell.  Once the gRNA gets into the cells, the interaction between the Cas9/gRNA and target DNA of the cells would determine the efficiency of gRNA.  It would be obvious for 
Both Doudna and Jakimo teach CRISPR-gRNA-mediated genome modification, and Doudna also teaches multiple DNA-targeting RNAs can be used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs, and two or more different targeting complexes are provided to the cell.  Since Doudna teaches the use of already genetically modified cells expressing Cas9 protein for gene editing and providing gRNA from the cell culture medium to the genetically modified cells, and Jakimo teaches the steps of the co-administering gRNA and Cas9 nucleic acid or protein may be repeated a plurality of times in order to create serial insertions at the integration site to produce further modification of the cellular genome, one of ordinary skill in the art would be motivated to try to repeat the steps (a) and (b) of CRISPR-gRNA mediated genomic modification a plurality of times in order to create serial insertions at the integration site to produce further modification of the cellular genome with reasonable expectation of success.

Applicant discussed cited reference Shaw et al., 2002, an argues that merely similarity of the few examined proteins between HEK293 cells and early differentiating neuron or neuronal stem cells is far from proving that those adenovirus transformed HEK293 cells are human neuronal stem cells.  It was well known in the art that HEK293 cells are different from human 
It should be noted that claims 1, 4-11, 13-21, 23-29, 31 and 36-41 read on “stem cells”.  Only claims 33-35 read on “the cell is a human induced pluripotent stem cell”.  Doudna teaches a method of site-specific cleavage and modification of a target DNA in a cell, which can be a human stem cell or a human pluripotent stem cell, by using the Cas9/gRNA complex and provides experimental data that shows the Cas9/gRNA complex would work in human cells HEK293.  Kim confirmed that paired Cas nickase (Cas9/gRNA complex) allow targeted mutagenesis and large deletions of up to 1kb chromosomal segments in human stem cells (K562 cell (human lymphoblast) is a type of stem cell).  Since a human iPSC is a type of human stem cell, and Doudna shows the Cas9/gRNA complex would work in human cells HEK293 and Kim confirmed that paired Cas nickase (Cas9/gRNA complex) allow targeted mutagenesis and large deletions of up to 1kb chromosomal segments in human stem cells (K562 
Regarding Applicant’s arguments that HEK293 cells are different from human stem cells.  A cell transfected with adenovirus or the cell is cancerous like does NOT mean that the cell is NOT a stem cell.  It is unclear which “human stem cell” Applicant is comparing to.  There are numerous different human stem cells, including pluripotent stem cells, multipotent stem cells, oligopotent stem cells and unipotent stem cells, and they all differ in their cell surface marker, growth patterns and physiology.  Different cellular markers, growth and culture characteristics of HEK203 cells from one of the human stem cell does NOT mean that HEK293 cells are not human stem cells.  In fact, HEK293 cells are a type of human stem cell.  Shaw et al., 2002 (The FASEB Journal, express article 10.1096/fj.01-0995fje. P. 1-19) reports that the 293 cell line was derived by transformation of primary cultures of human embryonic kidney (HEK) cells with sheared adenovirus DNA.  HEK293 cells have an unexpected relationship to neurons (e.g. Abstract).  The proteins found expressed in HEK293 cells strongly argues that HEK293 cells belong to the neuronal lineage.  “The pattern seen in all four Ad-transformed HEK lines is therefore similar to that of a typical early differentiating neuron or neuronal stem cells” (e.g. p. 7, 1st paragraph, under “Discussion”).  Thus, HEK293 cells are a type of human neuronal stem cell, and Doudna does teach that the CRISPR/Cas9/sgRNA system could work in human neuronal stem cells.
Regarding Applicant’s arguments that K562 cells are not human stem cells.  Duncan et al., 2016 (Experimental Cell Research, Vol. 344, p. 40-52) examined the relation between SIRTs (sirtuins) and the growth, survival and differentiation of K562 erythroleukemia cells.  K562 cells are bipotent cells.  SIRT1 was required for commitment of K562 to MK (megakaryotic) lineage .

Claims 1, 10, 13 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12) in view of Jakimo et al., 2014 (US 20140349400 A1, effective filing date, 3-15-13) and Kim et al., 2015 (US 20150344912, effective filing date, 10-23-12) as applied to claims 1, 4-9, 13-19, 31, 33-34, 36-37 and 39-40 above, and further in view of Chen et al., 2010 (Stem Cells and Development, Vol. 19, No. 6, p. 763-771, IDS) and is repeated for the reasons set forth in the preceding Official Action mailed on 10-27-20.  Applicant's arguments filed 1-12-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above regarding rejection of claims 1, 4-9, 13-19, 31, 33-34, 36-37 and 39-40 and argues that Chen fails to cure the deficiency of Doudna, Jakimo and Kim (Remarks, p. 18).  This is not found persuasive because of the reasons set forth .

Claims 1, 11, 13 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12) in view of Jakimo et al., 2014 (US 20140349400 A1, effective filing date, 3-15-13) and Kim et al., 2015 (US 20150344912, effective filing date, 10-23-12) as applied to claims 1, 4-9, 13-19, 31, 33-34 and 36-37 above, and further in view of May et al., 2014 (WO 2014/150624 A1, priority date 3-14-13, IDS) and is repeated for the reasons set forth in the preceding Official Action mailed on 10-27-20.  Applicant's arguments filed 1-12-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above regarding rejection of claims 1, 4-9, 13-19, 31, 33-34, 36-37 and 39-40 and argues that May fails to cure the deficiency of Doudna, Jakimo and Kim (Remarks, p. 19).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 10-27-20 and the reasons set forth above in response to Applicant’s arguments.

Claims 23-27, 35, 38 and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12) in view of Jakimo et al., 2014 (US 20140349400 A1, effective filing date, 3-15-13), Kim et al., 2015 (US 20150344912, effective filing date, 10-23-12) and Musunuru et al., 2014 (WO 2014/165825 A2, priority date, 4-4-3, IDS) and is repeated for the reasons set forth in the preceding Official Action mailed on 10-27-20.  Applicant's arguments filed 1-12-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above regarding rejection of claims 1, 4-9, 13-19, 31, 33-34, 36-37 and 39-40 and argues that Musunuru fails to cure the deficiency of Doudna, Jakimo and Kim (Remarks, p. 19).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 10-27-20 and the reasons set forth above in response to Applicant’s arguments.

Claims 23 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12) in view of Jakimo et al., 2014 (US 20140349400 A1, effective filing date, 3-15-13), Kim et al., 2015 (US 20150344912, effective filing date, 10-23-12) and Musunuru et al., 2014 (WO 2014/165825 A2, priority date, 4-4-3, IDS) as applied to claims 23-27, 35, 38 and 41 above, and further in view of Chen et al., 2010 (Stem Cells and Development, Vol. 19, No. 6, p. 763-771, IDS) and is repeated for the reasons set forth in the preceding Official Action mailed on 10-27-20.  Applicant's arguments filed 1-12-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above regarding rejection of claims 1, 4-9, 13-19, 31, 33-34, 36-37 and 39-40 and argues that Chen fails to cure the deficiency of Doudna, Jakimo, Kim and Musunuru (Remarks, p. 19-20).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 10-27-20 and the reasons set forth above in response to Applicant’s arguments.

s 23 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al., 2014 (US 20140068797 A1, effective filing date, 5-25-12) in view of Jakimo et al., 2014 (US 20140349400 A1, effective filing date, 3-15-13), Kim et al., 2015 (US 20150344912, effective filing date, 10-23-12) and Musunuru et al., 2014 (WO 2014/165825 A2, priority date, 4-4-3, IDS) as applied to claims 23-27, 35, 38 and 41 above, and further in view of May et al., 2014 (WO 2014/150624 A1, priority date 3-14-13, IDS) and is repeated for the reasons set forth in the preceding Official Action mailed on 10-27-20.  Applicant's arguments filed 1-12-21 have been fully considered but they are not persuasive.
Applicant reiterates the arguments set forth above regarding rejection of claims 1, 4-9, 13-19, 31, 33-34, 36-37 and 39-40 and argues that May fails to cure the deficiency of Doudna, Jakimo, Kim and Musunuru (Remarks, p. 20-21).  This is not found persuasive because of the reasons set forth in the preceding Official Action mailed on 10-27-20 and the reasons set forth above in response to Applicant’s arguments.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632